Citation Nr: 0918241	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial increased disability rating for 
degenerative disc disease of the low back, rated as 
10 percent disabling from September 2005, and 20 percent 
disabling from November 2008.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from May 2003 until 
September 2005, when he was discharged on account of 
disability involving his low back.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2008, when it was remanded for 
additional evidentiary development.  Such development having 
been accomplished, the matter has been returned to the Board 
for further appellate review.

Following the issuance of the most recent Supplemental 
Statement of the Case, several additional service medical 
records were received, along with another copy of the 
Veteran's DD Form 214.  Although these documents have not 
been reviewed at the RO level in connection with an 
adjudication of the Veteran's appeal, the Board finds that no 
remand to allow for such review is necessary, as these 
documents are not directly relevant to the instant claim for 
an increased disability rating.  


FINDINGS OF FACT

1.  During the January 2006 VA examination, the examiner 
documented lumbar spine flexion to 70 degrees and a combined 
range of motion of 220 degrees.

2.  During the August 2006 VA examination, the examiner 
documented lumbar spine flexion, as limited by pain, of 
40 degrees; and a combined range of motion of 135 degrees.


CONCLUSIONS OF LAW

1.  From September 2005 until November 2008, the criteria for 
a disability rating in excess of 10 percent for the Veteran's 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 

2.  From November 2008 onward, the criteria for a disability 
rating in excess of 20 percent for the Veteran's low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of December 2005, prior 
to the initial adjudication of his claim for service 
connection.  He was provided with the substance of the 
regulations governing the adjudication of claims involving 
disabilities of the spine in the April 2007 Statement of the 
Case.

The VA is also required to inform the Veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, although the Veteran has not been provided with 
such information in a particular letter, we observe that 
during the course of this appeal, he has in fact, been 
assigned disability ratings and effective dates.  Each rating 
decision contained an explanation for the assignment of each 
rating and each date.  He has thus, in fact, received notice 
tailored to his particular claim and disability.  The Board 
is therefore unable to find any prejudice to the Veteran's 
claim in the absence of a single letter meeting the criteria 
set forth in Dingess.

Regarding a claim for an increased disability rating, VA must 
notify the Veteran that the evidence required to substantiate 
the claim includes evidence demonstrating a worsening or 
increase in the severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life, general notice that a disability rating is determined 
by application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
was given such information in a November 2008 letter, which 
was accompanied by a Supplemental Statement of the Case.  A 
second letter containing this information was mailed in 
February 2009.  

The Veteran's VA medical records, service medical records, 
and VA medical examinations have been obtained in support of 
his claim.  He and his representative have presented relevant 
written argument in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Because the Veteran has perfected an appeal as to the 
assignment of the initial rating for degenerative disc 
disease of his low back following the initial award of 
service connection for that disability, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A request for an increased rating 
must be viewed in light of the entire relevant medical 
history.  38 C.F.R. § 4.1.  However, because this appeal has 
been ongoing for a lengthy period of time, and because the 
level of a Veteran's disability may fluctuate over time, the 
VA is required to consider the level of the Veteran's 
impairment throughout the entire period.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

Historically, service connection for low back degenerative 
disc disease was granted in a September 2006 rating decision.  
A 10 percent disability rating was assigned effective in 
September 2005, the day following the Veteran's discharge 
from service.  The Veteran perfected a timely appeal to the 
Board.  Following the Board's August 2008 remand, the Appeals 
Management Center (AMC) obtained additional medical records 
and the Veteran underwent another VA examination in November 
2008.  Based upon the newly-obtained records and examination 
results, a 20 percent disability rating was assigned 
effective in November 2008, the date of the examination 
report which showed the worsening condition of the Veteran's 
low back.  As the Veteran is presumed to be seeking the 
maximum benefit possible, the Board will consider whether a 
rating in excess of 10 percent from September 2005 to 
November 2008 is warranted, and whether a rating in excess of 
20 percent subsequent to November 2008 is warranted.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent disability rating is assigned for forward flexion 
of the cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  The disability ratings provided in the General 
Formula are to be assigned with or without symptoms such as 
pain, radiating pain, stiffness or aching.  Additionally, 
adjudicators are instructed to evaluate any associate 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Adjudicators are also referred 
to 38 C.F.R. § 4.71a, Plate V, which provides a pictorial 
depiction of normal ranges of spine motion.  38 C.F.R. § 
4.71a.
    
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past twelve months; a 20 
percent disability rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months; a 40 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months; and a 60 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The Veteran was discharged from service on account of chronic 
and severe nonradicular low back pain.  A magnetic resonance 
imaging test showed multilevel disease at L4-L5, L5-S1, with 
a disc protrusion at L5-S1, thecal sac contact, nerve root 
displacement, and neural foraminal narrowing.  According to 
the report of the medical evaluation board, the Veteran was 
discharged because he failed to meet retention criteria due 
to the significant limitations imposed upon his physical 
activities.  The physical evaluation board report dated in 
August 2005 shows that his back problems were attributed to 
pre-existing scoliosis which the physical evaluation board 
found underwent only a natural progression during the 
Veteran's service.  

During a January 2006 VA general medical examination, the 
Veteran reported that he had sustained a fall of 
approximately ten feet during basic training, but did not 
report it at the time, or receive medical care for it.  Upon 
clinical examination, he demonstrated lumbar spine flexion 
from 0 to 70 degrees, extension from 0 to 30 degrees, lateral 
flexion from 0 to 30 degrees, bilaterally, and rotation from 
0 to 30 degrees bilaterally.  There was tenderness in the 
lumbar spinal area over the musculature and the spine itself 
was without spasm.  No change in the contour of the spine was 
noted.  The Veteran had normal posture and gait.  The 
examiner concluded the report with a diagnosis of lumbosacral 
degenerative joint disease and degenerative disc disease.  

The Veteran underwent a VA spine examination in August 2006, 
in conjunction with his claim for entitlement to service 
connection.  At that time, he reported having had no specific 
injury to his back during service.  His main back complaint 
was that of pain, with occasional radiation to the right leg 
to the level of midthigh.  He reported that he could only 
stand for twenty to thirty minutes, and that he missed work 
about three days a month on account of his low back pain.  
Upon examination, his spine was symmetrical.  Right 
paralumbar muscle guarding was present with tenderness across 
the lumbosacral region and no abnormal curvatures or 
paralumbar spasm.  Range of motion exercises revealed forward 
flexion of 0 to 90 degrees, extension of 0 to 30 degrees, 
left and right lateral flexion of 0 to 30 degrees, and left 
and right lateral rotation of 0 to 30 degrees.  The examiner 
found no neurological deficit.  A diagnosis of lumbar spine 
degenerative joint disease and degenerative disc disease with 
worsening pain and limitations was rendered.  

VA treatment reports show that the Veteran does not appear to 
receive regular treatment for his back complaints.  In 2007, 
he complained of trouble sleeping on account of back pain, 
but noted that sleeping pills did not seem to help.  Rather, 
he estimated that no treatment had seemed to help.  It was 
planned that a magnetic resonance imaging study would be 
conducted and that he would be referred for chiropractic 
treatment.

In February 2007, he had a chiropractic consultation.  He 
described his back pain as persistent, ranging in severity 
from 6.5 to 9.5 on a scale of 10.  Upon examination, the 
chiropractor noted that the Veteran did not appear to be in 
acute distress and that his stance, gait, and stride were 
steady/normal.  He had normal bulk and tone throughout his 
lower extremities, with no deficits on manual muscle testing.  
The Veteran's lumbosacral range of motion was restricted with 
stiffness and pain.  The chiropractor provided an assessment 
of "persistent fluctuated mildly aggravated lower back pain 
without recent major flare-up or injury.  No focal neuro-
deficit on chiro-examination.  Patient disability scores are 
significant."  The diagnoses rendered were of lumbosacral 
facetal arthropathy, lumbosacral myalgia, chronic low back 
pain, and segmental dysfunction at L5-S1.  The Veteran and 
the chiropractor together worked out a treatment plan, with 
which the Veteran verbalized understanding.  However, the 
Veteran did not return for further chiropractic treatment, 
failing to show for subsequent appointments in February and 
March.

Pursuant to the Board's remand, a VA examination was 
conducted in November 2008.  The Veteran complained that his 
back was getting worse, and that he was having constant low 
back pain with occasional radiation to his right leg.  He 
also complained of incapacitating flare-ups which kept him in 
bed for a day each, on about three occasions in the previous 
year.  He stated that he had problems sleeping because his 
back pain worsened when he was lying down in bed.  He did not 
have any symptoms such as numbness, weakness, bladder or 
bowel complaints, or erectile dysfunction.  He reported that 
he had been depressed with no drive to follow up with medical 
care for his back problems.  The examiner reviewed the 
Veteran's VA medical records and noted that the magnetic 
resonance imaging test had been ordered but never done, and 
that the Veteran had not shown for any additional 
chiropractic treatment.  Upon clinical examination, the 
Veteran had normal posture and gait.  Range of motion 
exercises revealed forward flexion of 0 to 50 degrees, with 
pain at 40 to 50 degrees, extension of 0 to 15 degrees, with 
pain at 10 to 15 degrees, left lateral flexion of 0 to 
22 degrees, with pain at 15 to 22 degrees, right lateral 
flexion from 0 to 18 degrees, with pain from 10 to 
18 degrees, left lateral rotation from 0 to 30 degrees with 
no pain, and right lateral rotation from 0 to 30 degrees with 
no pain.  The Veteran noted an increase in pain with 
repetition of the range of motion exercises but no radiation 
or neurologic symptoms.  There was no muscle tenderness or 
spasm, and no leg weakness.  Sensory examination was normal 
and reflexes were negative.  X-ray studies taken in May 2006 
which showed mild degenerative joint disease in the facet 
joints at L5-S1 were reviewed in conjunction with the 
examination.  The examiner rendered a diagnosis of 
degenerative joint disease/degenerative disc disease of the 
lumbosacral spine with chronic pain and occasional radiation 
to the right leg.  

In beginning our analysis of the Veteran's service-connected 
low back disability, we note the Veteran's own contention 
that he does not, in fact, have scoliosis.  Although the 
service medical records reflect a diagnosis of scoliosis, 
none of the post-service medical records include such a 
diagnosis.  For purposes of this decision, therefore, the 
Board will assume that all of the Veteran's low back 
pathology comes from his service-connected disability, rather 
than from any congenital scoliosis.  

Next we observe that rating the Veteran's low back disability 
using the Formula for Rating Intervertebral Disc Syndrome 
based upon Incapacitating Episodes does not yield a higher 
disability rating as none of the Veteran's treatment reports 
indicate that he has been prescribed bed rest on account of 
his back problems.  Although the Veteran reported that he has 
experienced incapacitating episodes, which prevent him from 
getting out of bed, this is not the specific type of 
incapacitation envisioned by the drafters of the binding 
regulation set forth above.  Thus, it is the other method, 
the General Rating Formula for Diseases and Injuries of the 
Spine which yields the greater benefit for the Veteran in 
this case.  

Applying the general formula yields the conclusion that no 
higher disability rating is warranted for any of the time 
period at issue.  The 10 percent disability rating which was 
in effect from September 2005 until November 2008 was based 
upon the range of motion measurements recorded during the 
January 2006 VA examination, which showed forward flexion of 
the thoracolumbar spine of 70 degrees; i.e., greater than 
60 degrees, but not greater than 85 degrees.  As he had a 
combined range of motion of 220 degrees, he fit squarely into 
the criteria for a 10 percent disability rating at that 
point.  Review of the range of motion measurements taken 
during the August 2006 VA examination shows that he had 
greater range of motion at that point, as neither his forward 
flexion (90 degrees) or his combined range of motion 
(240 degrees) met the criteria for a 10 percent disability 
rating.  There is no evidence during this time period of 
muscle spasm or any abnormal spinal contour, so as to warrant 
the assignment of a 20 percent disability rating on these 
alternate bases.

It is the report of the November 2008 VA examination which 
provides the first indication that the Veteran's low back 
problems had worsened to the point where a 20 percent 
disability rating was most appropriate.  The currently-
assigned 20 percent rating is based upon the Veteran's 
forward flexion measurement of 40 degrees (i.e., greater than 
30 degrees but not greater than 60 degrees), and his combined 
range of thoracolumbar spine motion of 135 degrees, taking 
into account the additional limitation of motion caused by 
pain.  For a higher disability rating to be warranted under 
the general rating formula, the medical evidence would have 
to show forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As neither of these situations is 
demonstrated in the record, the currently-assigned 20 percent 
disability rating is the most appropriate from November 2008 
onward.  

Lastly, we observe that the Veteran does not have any 
"associated objective neurologic abnormalities" such as 
bowel or bladder impairment, to be evaluated separately.  
Although the Veteran reported upon several occasions that he 
had occasional radiation of pain into his right leg, the 
objective medical evaluations performed upon each occasion 
did not confirm any neurologic deficit.  Both examiners in 
2006 found no neurological deficits during the clinical 
examinations.  The chiropractor who evaluated the Veteran in 
2007 found no neuro-deficit.  Even though the 2008 VA 
examiner rendered a diagnosis of occasional radiation to the 
right leg, this diagnosis appears to have been based solely 
upon the Veteran's own account, as the clinical sensory 
examination was normal.  Thus, the Board finds that 
consideration of a separate evaluation of associated 
neurologic objective abnormalities is not warranted, as it is 
not objectively shown that the Veteran has any such 
abnormalities.

The Board recognizes the Veteran's increasing limitations due 
to his service-connected back problem.  His statements that 
he experiences difficulty sleeping on account of his back 
pain are credible.  As set forth above, however, these 
disability ratings have been assigned regardless of pain, as 
required by the governing rating criteria.  We note that he 
has held several different jobs during the time frame at 
issue, and his report that his back pain has caused him to 
miss days of work from each job.  While the Board is 
sympathetic to this situation and the Veteran's frustration 
with it, there is no basis under law for the assignment of a 
disability rating in excess of those assigned for the two 
time periods at issue for the Veteran's service-connected low 
back disability, to include on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321 (2008).  Furthermore, balanced 
against these factors is his apparent unwillingness to seek 
medical care, which might ameliorate some of his symptoms and 
help him to manage his back pain, despite the fact that as a 
service-connected Veteran, such care is available to him from 
the VA.  The preponderance of the evidence is against the 
claim and the appeal must be denied.  


ORDER

An initial increased disability rating for degenerative disc 
disease of the low back, rated as 10 percent disabling from 
September 2005 is denied.

A disability rating greater than 20 percent for degenerative 
disc disease of the low back from November 2008 is denied.


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


